 
 
EXHIBIT 10.19




RESTRICTED STOCK AWARD AGREEMENT
pursuant to the
SOLUTIA INC. NON-EMPLOYEE DIRECTOR STOCK COMPENSATION PLAN


Participant:


Grant Date:  April 21, 2010


Number of Shares of Restricted Stock granted:




THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified above, is entered into by and between Solutia Inc., a company
organized in the State of Delaware (the “Company”), and the Participant
specified above, pursuant to the Solutia Inc. Non-Employee Director Stock
Compensation Plan as in effect and as amended from time to time (the “Plan”).
 
WHEREAS, it has been determined under the Plan that the Company will grant the
shares of Restricted Stock provided herein to the Participant;
 
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
 
1.           Incorporation By Reference; Plan Document Receipt.  This Agreement
is subject in all respects to the terms and provisions of the Plan (including,
without limitation, any amendments thereto adopted at any time and from time to
time unless such amendments are expressly intended not to apply to the award
provided hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein.  Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan.  The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content.  In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
2.           Grant of Restricted Stock Award.  The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of shares of
Restricted Stock specified above.  Except as otherwise provided by Section 10.12
of the Plan, the Participant agrees and understands that nothing contained in
this Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s stockholder
interest in the Company for any reason.
 
3.           Vesting.

 
3.1          Except as otherwise provided in this Section 3, one-third of the
Restricted Stock subject to this grant shall vest immediately and the remaining
Restricted Stock shall become unrestricted and vested pro rata on each of the
first two anniversaries of the Grant Date specified above (one-third of the
total grant on the first anniversary and one-third on the second anniversary of
the Grant Date).
 


 
 

--------------------------------------------------------------------------------

 


 
3.2           Except as otherwise provided in this Section 0, if the
Participant’s service on the Board terminates for any reason, including but not
limited to the Participant’s Disability, prior to the vesting of all or any
portion of the Restricted Stock awarded under this Agreement, such unvested
portion of the Restricted Stock shall continue to vest according to the vesting
schedule set forth in Section 3.1. For purposes of this Agreement, “Disability”
shall mean any physical or mental disability which is determined to be total and
permanent by a doctor selected in good faith by the Company.
 
3.3                     If the Participant’s service on the Board terminates due
to the Participant’s death, the Restricted Stock shall become vested as of the
date of any such termination.
 
4.            Period of Restriction; Delivery of Unrestricted Shares.   During
the Period of Restriction, the Restricted Stock shall bear a legend as described
in Section 6.4.2 of the Plan (if certificated) and the Company shall hold the
Restricted Stock as escrow agent as set forth in Section 6.3 of the Plan.  When
shares of Restricted Stock awarded by this Agreement become vested, the
Participant shall be entitled to receive unrestricted Shares and if the
Participant's stock certificates contain legends restricting the transfer of
such Shares, the Participant shall be entitled to receive new stock certificates
free of such legends (except any legends requiring compliance with securities
laws).  In connection with the delivery of the unrestricted Shares pursuant to
this Agreement, the Participant agrees to execute any documents reasonably
requested by the Company.
 
5.           Dividends and Other Distributions.  There is no guarantee by the
Company that dividends will be paid.  During the Period of Restriction, all
dividends and other distributions paid with respect to the Restricted Stock,
whether paid in cash, Shares, or other property (the “Distributions”), shall be
held by the Company and subject to the same vesting requirements and
restrictions on transferability and forfeitability as the Restricted Stock with
respect to which such Distributions were paid.  The Distributions shall be paid
at the time the Restricted Stock becomes vested pursuant to Section 3.
 
6.           Non-transferability.  Restricted Stock, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not, prior to vesting, be sold, exchanged, transferred, assigned or otherwise
disposed of in any way by the Participant (or any beneficiary(ies) of the
Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution.  Any such Restricted Stock, and any rights and
interests with respect thereto, shall not, prior to vesting, be pledged or
encumbered in any way by the Participant (or any beneficiary(ies) of the
Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process.  Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of in any way any of the
Restricted Stock, or the levy of any execution, attachment or similar legal
process upon the Restricted Stock, contrary to the terms and provisions of this
Agreement and/or the Plan shall be null and void and without legal force or
effect.
 
7.           Entire Agreement; Amendment.  This Agreement, together with the
Plan contains the entire agreement between the parties hereto with respect to
the subject matter contained herein, and supersedes all prior agreements or
prior understandings, whether written or oral, between the parties relating to
such subject matter.  The Board Committee responsible for Director compensation
shall have the right, in its sole discretion, to modify or amend this Agreement
from time to time in accordance with and as provided in the Plan.  This
Agreement may also be modified or amended by a writing signed by both the
Company and the Participant.  The Company shall give written notice to the
Participant of any such modification or amendment of this Agreement as soon as
practicable after the adoption thereof.
 


 
2

--------------------------------------------------------------------------------

 


8.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware without reference to the
principles of conflict of laws thereof.
 
9.           Notices.  Any notice which may be required or permitted under this
Agreement shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
9.1      If such notice is to the Company, to the attention of the General
Counsel of the Company or at such other address as the Company, by notice to the
Participant, shall designate in writing from time to time.
 
9.2      If such notice is to the Participant, at his or her email or home
address as shown on the Company’s records, or at such other address as the
Participant, by notice to the Company, shall designate in writing from time to
time.
 
10.           Compliance with Laws.  The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act of 1933, the Exchange Act and the respective rules and
regulations promulgated thereunder), and any other law or regulation applicable
thereto.  The Company shall not be obligated to issue any of the Restricted
Stock or unrestricted Shares pursuant to this Agreement if such issuance would
violate any such requirements.
 
11.           Binding Agreement; Assignment.  This Agreement shall inure to the
benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns.  The Participant shall not assign any part of this
Agreement without the prior express written consent of the Company.
 
12.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.
 
13.           Headings.  The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
 
14.           Further Assurances.  Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as any other party hereto reasonably may request in order to carry out the
intent and accomplish the purposes of this Agreement and the Plan and the
consummation of the transactions contemplated thereunder.
 
15.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.
 


 
3

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.
 

       
Participant Name
               
Participant Signature
               
Date
 



 
4
 
 

--------------------------------------------------------------------------------


